On Motion for Rehearing.
In their motion for rehearing appellants object, for the first time, to any consideration on appeal of the trial court’s findings of fact and conclusions of law, upon the ground that those findings and conclusions were not filed in the court below thirty days before time for filing the transcript in this court. The statute provides that, upon demand the trial judge, “thirty days before the time for filing the transcript in the i cause shall prepare his findings of fact and ; conclusions of law in any case tried before 1 the Court.” Article 2247, R.S.1925, as amended by the Acts of 1931, 42d Leg., p. 118, ch. 76, § 1 (Vernon’s Ann.Civ.St. art. 2247). The record shows that the findings and conclusions were filed below on January 3, and the transcript was required to be filed in this court on or before January 5, unless the time therefor was enlarged upon application to this court, which did not occur. The transcript was filed here, by appellants, on January 4th.
Appellants did not assign error to the failure of the trial judge to file his findings and conclusions earlier. Appellants themselves requested the findings and conclusions, had them put in the transcript, brought the transcript here and filed it, made no objections to them in the record, or to their consideration on this appeal, until the cause was submitted and decided, and until they filed their motion for rehearing. We are by no means sure that by that course appellants did not waive the objection they ■now, on motion for rehearing and for the first time, interpose against any consideration of those findings and conclusions in the decision of the case. We are inclined, on the contrary, to hold that they have thereby waived any right to raise that objection.
But, giving effect to appellants’ objections, the case is here with a statement of facts, and without any findings of the trial judge. In such case this court would be required to presume that the trial judge found, by implication, every fact essential to sustain the judgment, and supported l}y any material pleading and evidence. Appellants have not assigned error as to the sufficiency of the evidence to support appel-lees’ pleadings, or the judgment rendered, in any particular, and the presumption of the sufficiency of the evidence would, accordingly, prevail.
Moreover, we have examined the statement of facts, particularly with reference to the issue of estoppel, and conclude that that evidence clearly establishes estop-pel against appellants, and that the judgment of affirmance must be adhered to, regardless of other questions sought to be raised in the appeal.
Appellants’ motion will be overruled.